               Case 19-12220-KBO   Doc 104-2   Filed 11/27/19   Page 1 of 8



                                    EXHIBIT A

                               Engagement Agreenier~t




DOGS LA:324928.1 46353/001
          Case 19-12220-KBO                      Doc 104-2            Filed 11/27/19              Page 2 of 8




                                           C~PIStJI:t'rA.NCY AGREEiYiEt~'[
                                                                         ..


             Tfiis "C+tDi~'g€1LTA\C'' AGiZGEM&;i~I'T" is made on the 27tis cfiay of t0'ovember 2019


                                                       ~3E'I'tVEE1:

                               '4'i~etii~g Jia, as dei~tor~ end riebtor in possession ("~'T>');

                                                            and

                                             PQ~iDfi3 LLC ("C:na~sultairt").




1~OCS Lf~:325R79.2 4635.3/02
         Case 19-12220-KBO                     Doc 104-2           Filed 11/27/19             Page 3 of 8




`vH~itE:AS:

(~~)        5'T holds interests in certain businesses, including YT's direct businesses and respective af~"iliafefl or
            associated entities. Including subordinated ar controlling entities, subordinated ~r controlling
            ca~n~>anies, shareholders, ~Sersc~ns, Trusties, beneficiaries, staff; ein~layees and management of YT's
            direcC t~usinesses and a1'f Bated and associated entities, in Totat atl of retated parties anc3 b~eneficiari~s
            t~ Y"F (irr combit~atian defined as tl~e "GrouQ");

(~3)       Ttte ConsuEtant is ate independent advisory company and provides financial, 6anF;ruptcy and
           rc;structi~ring advice (whzch shall i.ncludv the Constittant or its designates actin; in the position of
           Chief i2es-t.ructuring Qtfieer of Y"F and will a}so include a liquidation analysis, as needed) (the
           "S~rvices") as rec~uesCed;

Y"T wistaas eo engage the Consulta~it to provide the Services and the Cansu(lant, which is an independent
contractor,}ias agreed tc~ provide the Services upon the terms of this Consultancy Agreement..


NO~'V I'I' I4 H~RFSX AGR~EI3 as follo~nrs:

 1.         Detinifions and Interpretation

1.1         In this Consultancy Agreement, tti~ fallowing terms have the following n~eailings:

           "Coninier~cenxent date" means November 17, 2014;

           "service F`ee" shall tie ~90,~00(USI7) fnr the period from the Coituneneement: Date to Noveztiber
           30, 2019, SSO,OOU (US.DJ i'Ur lleeemi~er 2t}i9, X40,000(USI7) for ,tanuary 2020, and $25,000 {USD}
           per month thef•eafler for t(~e Services for t11e period from February 202(} until the Termination Date,
           px~c~widecf, however, that with respect to ttic Service Dees payable rUr ~I~ct~ 202 and subsequent
           rn~nilis, the parties may mutually agree to revise the amount. Tfie. first ihrze months Service Fees
           shall he paid oc~ tY~ie later of(a) the Com~iencemeiit T7ate anci(b)the date Consuit~ni's retention as set
           fort}a lxerein is approved try the Bankruptcy Court;

 l.2        Ref'erenees to ctaus~s anti schcdiiles are, unless otiacrwise stated, to clauses of and sck~edules to this
            Consultancy Agrecrnent.

 I.3       "1'he headings t~ lire clauses are far convenience only and shall not afF'ect the constiuetion or
           interpretation of this Consultancy ~1.~a-eeanent.


2.         I:~gageeneri!

2.1        YT hereby engages the Consultant to provide the Services end the Consultant I~ereby agrees to
           provide the Services to Y'I' on ilic terms ancE conditions contained u~ thzs Consultancy Agreement.

2.2        The Sel•vices provided by the Consultart~ shall be provided by Nfr. Robert Brc~i~t Moon and the
           Cc~ilsultant st~~11 not assign or sub-contract such services to any. other person, ~rJ~t, cornpany car
           orga~iizaCion wieltout tilc prior ~vritken consent of Y"!.

2.3        Tile advice given by t~onsultant engaged by Y'1' under this "Consultancy Agreen~enY' is given on a
           hest effoi•is basis and is taken nn by Y'I' and the Group on behalY of Y`F and t11e GrouE~ at Y`F's risk
           and there shall riot I>e any financial n;caurse by YT or the Ga-oup abainst the Consultant or any of its
           indepc;ncfent consultants or contractors fnr any fault oUzer than any wilifnl ~,rass misconduct intended
           to defraud YT or E}~e Ciraup.

2.4        `i'he Consultant stu111 report to YT or any employee of Y'1~ designated by YT.

2.5        I'tiis Consultancy Agn;etncnt does not constitute a guarantee of work, but any work offered by the




}3{~CS LA:32587~.2 463531Q02
         Case 19-12220-KBO                       Doc 104-2           Filed 11/27/19              Page 4 of 8




            Consultant shall be covered by this Consultanc}~ Agreement.


 3.         ~'crin

 3.1        This Consultancy ~1~;rcem~nt shalt commence on the Coznmencecnent Date and shall, subject to the
            ~~rovisi~na for temtination hereit~afcer f~c~ot~ided, f~c fnr a period of six months ("Termination Date")
            end shad be c~ntiiit~able thereafter if Moth Y1' and tI~e Consuiiant muhiatly agree in writing to a~i
            rxEension of this C~nsuIiaz~cy Agn;ement, as amended if 3~ecessary.

 3.2        Prior to the T'crmination Date (as extended purspant to Clause 3.1 above), Y"I' may terminate this
            Coitsultai~cy Agreement by giving the ~onstiltant one rnoi~Yh's advance notice in writing,

3.3         Prior to the 'I'crminaliou late (as extended pursiwnS to Clause 3.1 above, but no sooner than two
            months from the Corrunencement Date), the Consultant may kertninate this C;onsulta~icy f~gree~nent
            try bi4ring YT oi~e month's advance notice in writing.


~.           Duties

4.L          I''I' has renuested that Cocisuttant perform the following services in com~ection with YT's chapCer 11
             case pending in the United States ~3a~ikruptcy Caurf for the L~istriet of Delay°are ("Bankruptcy
       (:Dort"}, bearing Case No. ]9-1222 (KI30):

           (a)           assist Y~'in reviewing and negotiating a~iy debtor in possession financing;

           {b)           revie~~ YT's statements of financial affairs anti schedules of assets and liabilities and, if
                         necessary, assist ~`T with the preparation of arty ame~dmeaits to such stat~m~nts and
                         schedules;

           (c)           serve as YT's foreign representative in any judicial ar other proceedings in the British
                         Virgin Islands or the Cayntaii Istanc~s;

           (d)           assist Y`l' ~a~ith a~i}~ reporting ret~uired by the U.S: Trustee's office, ineludi~ig monthly
                         operating reports;

           (e}           in~~estigate the acts, canduci, assets, liabilities, and financial conditiai7 of Y'T', any other
                         matter relevant to the chapte~~ 7 ]case ~r to the formulation ai d eonftrmation of a plan,.

           (f}          prepare a liquidation analysis iA~ connection tiviih any plan of reorgaiiizatio~i proposed in
                        the cha~~ter L 1 case. Such }iquidatia~~ anatysis may be used icz a disclosuc•e staietnenC ar
                        referenced in any declarations and related matters;

           (g)          as necessary, provide expert advice, analysis, evidence, and testunony (including valuation
                        testi~nany) regarding financial ma[teis related to the chapter 11 case;

           (h)          meet with creditor grUups, o~ciaf ~:onsEitil~ncies, anti other interLsted parties as YT" and
                        the Consultant cnutuaIEy agree; tmd

           (i}          prpvide such outer financial advisory at~d restructuring services iii connecfiion with the
                        chapter I l case as Che Consutt~~t and Y'I` tttay mutually agree upon.

4,2        During Cite terns of[tits Consultancy Agreement, the Consultant shall:

           (a}       arse all reasonable endeavors to give priority to the work offered or requested 8y YT and so far
                         as reasonably possible to accept assigiunents arranged by YT;

           (h}       smmediatet}~ ciisclas~ to Y'I~ aeiy conflict of inter~,s# Y~hich irises in relation to the prevision of
                        tl~e Services as a result of any present car fuiuce appointment, employment or other interest
                        ot'thc; Consultant;




                                                             .3
uc~es L,~:szss7~.z a~3s3roa2
         Case 19-12220-KBO                       Doc 104-2            Filed 11/27/19             Page 5 of 8




            {c)      travel tt~ such places on sucfit occasions as YT may fi~oari time to time reasonably require (as
                         agrzed rvitti four weeks' notice) in connection with. the provision of ll~e Services;


5.         Consziitant's Fees and ~x~enses

S.I       Subject to a}~~rov74 by the i3aiilcruptey Court, iii consideration for the provision of the Services , YT will
          ~>a}~ the Cansuitant the Service Fce m<>nthty in advance at the t~eginning of every monthly }~:i7od ai'fhe
          en~agctnen!(oti or i~ePore the 24'x'of each calendar monti~), with the exception that tiie first three months
          Service Fees shall be paid on tt~e later of {a) the Conym~ncement L7ate and (b) the date Consult2nt's
          retention as set f~rd7 her~ir~ is approved by the Bankruptcy CourE and are not 7•efunc~ablz due to early
          termination pursti~nt to Clause 3.2.

5.2       YT will reimbl7rse to ifie Co»suttant such out of poc)cet expenses and travel ~;xpenses, necessarily
          incurred zn tt~e provision of tCie Services within 14 (fourteen) days of receipt of reasonably satisfactory
          evidence ot'expenditare.


6.          Ocher ~.ctiviCies

           Du~~ing the term of this Consulta,icy Agreement; nocl~iag in this Consultancy Agreement shall prevent the
           C,<>nsultant front providing its. services to, or undertaking, aay other business or profession or being or
           becglniaig a consultant or agent for some person, company or fi~xi~ ether tha~x Y'I', or assisting or having
           any :financial interest it3 airy ocher business or protessiofi provided that such actin>ity 'does not cause a
           breach of aiay oi'the Consultant's obligatioizs under this Consultancy A~reemetlt.


7.          Con~denti~lity

7.1       "i'he Consultant acic~~owledges t17at in the ordinary course of performing the Se~~vieeS pursuant to Ehis
          C.onsultanc}~ tlgreement he wvill Ue ehposed to iA7forrnatiai~ about YT's or the Group's business and that of
          iTs clients Ur customers ~vitich aFnounts to a trade secret, is coniidentiaf or is commercially sensitive and
          which 3nay not be readily available. to others engaged in a similar business to that of YT or other
          members of the Group ar to The general public.

7.2       The Consultant shalt keep secret and shall not at airy time either during this Consultancy Agreement, or
          after its termination, t'or u~hateveR~ reason, use, caminunicat~ or reveal to any persnn for his own or
          ana[her's t~enefit, a~iy secret or c~ntidential information concerning the business;finances or organization
          of YT or the Group, or their respective clients or ci~storners which shall have come t~ his knowledge
          during the course of this Co~~suItancy Agreement. Tlie t'onsultant sfiall also itse his best endeavors to
          prevent the pn6tication or disclosure of any st~cl~ information.

7.3        For the purposes of this Clause 7 and by way of illustratiof~ and not timiiation, ii~forrnatiUn will prima
           facie tic secret acid confidential if it is not lit the public danain and relates ter:

          (a}            ttiethodoiogy;

         (b)             business £r~nnat;

          (c}            reporting ten~piatas;

          {d)            research and developn~~nts;

          (e)            elicilts and details oi'kbeir ~arCicular reg4iiremcnts;

          (t}            priciu~, profit n~as~gins, and other financial infbrmatior~; or

          (g~            FuarketiFig activities end current anti tcrturc; plans of YT and of ea~titi~s in ~+hic}~ Y1' hotels a
                         direct nr indirect interest.




f)OCS i./~:325879.2 ~4G3.53/002
          Case 19-12220-KBO                      Doc 104-2            Filed 11/27/19             Page 6 of 8




 7.4       'I~he z~estricYions contained in this Clause 7 shall not apply to:

           (a)           disclosure authorized by YT or the erot~p or req~iired in the ordinary and proper course of tt~e
                         implemeafation of this Consultancy tl~eenienY or as required by tt~e order of a court of
                         competentjurisdiction or a~i appropriate rc.,gulat~ry authority; or

           (f~)          any inlor~nation which the Caiisuitapt cai~ demonstrate was 3cno~~~n to tEie Consultant prior to
                         the commencement of this Consu~ta~zcy flgi•cen~ci~! ar is (awfully ahtained by t11e Consultant
                         after that date, from a source e~~hich is, as far as the Consultant is aware, tmcotlnecked with
                         YT or• the Group csr is in the public domain othen~~ise than as a xesi~l[ of a breach ~l ihis
                         c[~~~se;

           (c)           any ~iformation that is identified in ~vriirng at the time of delivery as non-confldentiai i~~ Y'I',
                         tJie Group ~rrts advisers.

 7.5       Uthcr Ulan riafarmation to ~~hich tizc res9riclions in this Claiisc 7 ~(v not appl}~, all dociunents, materials,
           records, carrespc~ndenc~, payers, notes, memoranda, and information on whatever media and wherever
           locaCed acid whether or not confidential or a trade secret made by Uie Consultant relating to the bi~siuess
           of `Y`I' or Che Gro~~p car its clients, any ma~neYic discs on which information retatin~ to the business of YT
           or the C3roup or its clients is stored and any keys or ether property of YT or the Group or its clfents shall
           be anci remain the property of YT' or the; Group and the Consultant shall hand over to YT immediately nn
           rcques~t in ~vrititlg end in any event upon tine terniiriation of this Consultancy tlgreement al( such
           documents, information and other materials referred to in this Ctaus~; 7,S it'rec~uesled by Y'F in writing.

 7.6       '!'lie Consultant shall, if requested rn writing by Y't', irretrievably delete (other than in~'oraiapan to which
           the restrictions in this Clause 7 do not appty)any ie~forn~ation relating t~ t}ic t~usiness of Y'F or tl~e Gaup
           or its clients stared in 1ny magnetic or optical disc or memory acid all matters dzrived fmnl them which
           ai•e in hrs pc~ssessiax~, custody, care or control outside the premises of YT or the Grnup and iii eac17 case
           shall produce Such evidence of deletioAl as YT may reasonably require.


8.          Authority ar~d itc lafionship ofthe Parties

$.I        I~he relatiozlship ~f the CaisuItxnk Yc~ YT will b~ that of indzpenderit contractor. 'Che Consultant shall
           not assux~ie, create or incw• any liability or obiigatioit Qn behalf of Y'l' (and acknowledges that the
           Co~~suttant has iio right to do so) save as speci~caliy authorized iri wrizitig by YT.

8.2        'T'!7e Consultant shall not, at any time after the termination of this Consultancy Agreement, either
           persrnially or by an agent dires:tly or incIi.rectly represent himself as being ui any way connected with ar
           interested in ttic busiucss of Y"t' save except thaf Consultant tnay describe himself as having worked ou
           prgjecls with YT.

8.3        This Consult~Rncy Agri;ement cc~nstitLrtes ~ contract fvr the provision of services and not a contract of
           ein~la}+ment and accUrdingly the Cansultxnt will be fully responsible for -any tax and inandatoty
           providccit fiend cancributions and any other liability, deduction, cantributiai3, assessment or claim arising
           from or made ire cacmcction with the p4rf~rmance 6y Yt~e Consultant ofthe Services.

8.4        Nane of the parties its this Consultancy Agreement is the ~artn~r of each other and nothing 'sn this
           C~i~sultacacy Agreemen!shalt render the Consultant an empla}ree or a partilef• of YT.


9.         Termination

).1       ~ilher party to dais Co~~.sultancp Agreement shalt hat~z the right to termu~ata; this Consultaciey tlgreen~ent
          imi7iediatety by notice in writing to the ottler party if there is a material breach by the other party of uiy
          of the eavenazits ot~li~ations or stipufaYions to be p~rlorn~eci or oUserved render tEiis Consultancy
          Agreement;

9.2       Y'T' shall hive the fiutizer right Co terminate this Cansultaiicy Agreement fartl~wittt by notice in writing to
          the Co~is~ittant up~r~ the happening ~t'any oi'th~ following events nzuaii3y (but in no tva}~ as a result of




llf?CS T.,A:32~$79.? 46353i0Q2
          Case 19-12220-KBO                     Doc 104-2           Filed 11/27/19             Page 7 of 8




           actions by Y'~"' or the Grait~}:

          (a)         rf the Consultant is convicted of an}~ criminal offense nt}ier than a traffic offense or an offense
                      whieft in the reasonable opinion of YT does not affect the Consultant's position under this
                      Consultancy A~reen~ent;


          (b)         i€ihc; Consultant becomes permanently uicapacitatcc3 }~y acerdent or ill health from pet~€onning
                      the Consultant's duties under this Consultancy Aeree~xient and for the pur-~oses of this
                      sub-c3ause ineapacit}~ for tYire~ consc;c~live months shall be de~~ned to be permanent
                      incapacity.


 10.      Indeirtnitg.

          Subject t~ Bankruptcy Court a4~provai, Y`i' agrees to indemnify and keep tndemni~ed wifliout limit in
          pol~af of lime the Consnitant in fi~il form and against any and all liabilities, lases, damages, claims actions,
          pr~cec:dings, cost ;end expenses (including Legal costs and expenses on a full indemnity basis} suffered or
          incun~ed by ttie Consultant in connection with or arising directly ~r indirectly fron~ tl~e pet~#ormance by the
          Consultant of the Services or of his obligations wider this ~ons~dtancy Agreement (Mut excluding any
          s~reh liabilities, losses or damages arising directly #roan the gross negligzncc; or witlPui default of the
          Consultan¢).

          B2cti part,}~ shall indeninit'y end keep indemnified the other party fron3 and a~au~st:

 10.1     all costs, expenses, penalties, claims, demands and liabilities which the other party may incur or beeorne
          Liable by reason cat'any neglect or default oPthe indemnifying party; and

 I0.2     all actions, suits, proceedings, claims or demands of any- nature whafsciever «~i~ich may be taken or made
          against the other party arising feom or in any way connected with the Services oi• performane~ aF
          obligations corder this Consutiancy A~rcement and which are caused by any neglect or default of the
          indemnifying party, however in u~a case shall the Consultant be liable fc~r an amount in excess of the
          Service Fees received by ttie Consultant under the Cnnsultancy~ Agreement


Ii.        Notices

          Any ~totice to he liven by otte party tc~ the other shall be validly given if:

11.1     posted by prepaid ~-e~istereci pest a~~d correctly addressed t~ the party to be served, and shall be deemed
         served ~n the thud ~~rorking c3ay otter posting if it is a local mail or sevent[i d<iy after pasCing if it is 1n
         i~ttemational airmail;

1 l.2     Fnr these purposes, the parties' details for service are as follows:

          YT's service lddress:               f~arada~ 1='uLui•e, 18455 S I'igueroa St. Los Angeles, CA 90248

          6'Jith copy to:                     Pachulski Stang Ziehl $c 3anes LLP, 1 ~114~ Sa~~ta ivfot3ica I3Ivd.,
                                              13`t
                                                'Floor, Los ~~geles, CA 90067 r~ttn: Richard N1. Pachi~lski,
                                              3effrey W. Ll~ilberg;~faihar S. t'aga}~

         Consultant's sea-vice addr~;ss:      PQE3DI~I E,t,C 2801 E Chevy Chase Dr. Gtenc111e, CA 91206


I2.        LiiscetFaneous

(2.1      No term ar provision of this ConsutYa~~cy ~~r~ement shall be varied or iuvdi~e~i by any pri~~- or
          subscc~uenC stateme~lt, c~tiduct or acf of any party, except tk~a[ hereai~er the parties may lmeiid this
          Co+~sultancy Agrzernent only by letter or written instruinen~ sighed by at} ofthe parties.

12.2     `T'his Consultancy Agreement is the entire agreement and understandi.n~; between the parties fir connection



BQCS 1_A:325$74.2 4b353/(t02
          Case 19-12220-KBO                   Doc 104-2           Filed 11/27/19             Page 8 of 8




           with Yhis Consultancy flgreement, subject Yo ap~rovcl of the $ankruptcy Court.

 12.3      This Consultancy Agreement may be entered into iii any number of counterparts ai d by the parties to it
           ox7 separate counterparts, each of which when so executed and deiiverzd shall be an otigiaal, but all the
           counterparts shalt ta~et}ter consfih~te one and the same instrument.

 }2.~      Tf aY any Yime any term ar provision iii this Cc~asultanc}~ A~eement s{call be held to he iCl~ga[, invalid or
           unenforceable, in ~vliole or in part, under any rule of fa~u or enactment, suc}~ term or provision or part
           shall to that extent be deemed tot to form ~arE af~ this Consultancy Agreemeni, but the enforceahi(ity of
           the .~~emaindcr ~f this ConsutTauey t~,greemec~t shall not be affected.

 12.5      Phis Consu[tane~~ Agreement is govenied by the laws o#"I'he United States of America and the parties
           hereto hereby irrevocably submit f'vr all purposes iri connection w ith this Consultanc}~ Agreement to the
           non-exclusive jurisciictio« of the BankrEtptc)~ Court,


1N ~,ti7TN~,SS whereofthis Consultancy A~reeanent I~as been duty executed by the parties hereto on the elate ~f t(iis
document.




        / 'Q~~

Y'I'

'Yiieting 3ia, debtor and debtor in possession




ROCS (,A:325879.? ~SEi3S3/~02
